Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response amendment filed on 02/01/22.
3.	Claims 1-22 are under examination.

Response to Arguments
4.	Applicant’s amendment filed on 02/01/22, with respect to claims 1-22 0 are rejected under 35 U.S.C. 103 have been fully considered. Therefore, the 35 U.S.C. 103 rejections have been withdrawn.
5.	Applicant amendment filed on 02/01/22, with regards to specification objection (Title) has been fully considered and is persuasive. Therefore, the specification objection is withdrawn.
6.	Applicant arguments filed on 02/01/22, with regards to a 112, 2nd paragraph rejection (Claims 1-22) has been fully considered and is persuasive. Therefore, the 112, 2nd paragraph rejection is withdrawn.

Allowable Subject Matter
7.	Claims 1-22 are allowed in light of the applicant’s argument, amendment, and in light of the prior art in the record. 

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Cella et al. 2019/0339688 A1 (Title: Method and system for data collecting, learning and streaming of machine signals for analytics and maintenance using the industrial internet of things) (See abstract, Para. 0055 & 0065).
B.	Vincent et al. 9, 559, 889 B1 (Title: Cache population optimization for storage gateways) (See abstract, Para. 0047-0048 & 0069).
C.	Zuckerman et al. 2010/0095012 A1 (Title: Fast retrieval and progressive retransmission of content) (See FIG. 3, Para. 0051 & 0088).


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469